The opinion of the court was delivered by
Rogers, J.
The plaintiff in error has assigned several reasons, any one of which is sufficient, against the admission of the paper, purporting to be a book of original entries: That it is not a book of original entries: That neither the plaintiff nor defendant’s name appears on the paper, nor any charges against the defendant: That it is unintelligible without explanation, which the plaintiff is incompetent to give, and that it is mutilated, and is not the entire book.
We are further of opinion, that the court were in error, in admitting the paper signed, H. Egelston; because, granting Egelston to have been the defendant’s agent, yet there was no proof that the paper was given during the agency, or that it was within the scope of his authority. The paper is without date, and mentions neither the name of the plaintiff nor defendant, nor is there any thing in proof, which shows that it has any connexion with the matter in controversy.
The general rule is this. When it is proved that one is the agent of another, whatever the agent does, or says, or writes, in the making of a contract, as agent, is admissible in evidence against the principal, because it is part of the contract which he makes for his principal, and which, therefore, binds him, but it is not admissible as the agent’s account of what passes. For example, the declaration of a servant, employed to sell a horse, is evidence to charge the master with warranty, if made at the time of sale; if made at any other time, the facts must be proved by the servant himself. The admissions of an agent, not made at the time of the transaction, but subsequently, are not evidence. Thus, the letters of an agent to his principal, containing a narrative of the transaction, in which he had been employed, are not admissible in evidence against the principal. Vide Roscoe on Evidence, 29, in note, and the authorities there cited.
Judgment reversed, and a venire de novo awarded,